 
 
I 
108th CONGRESS
2d Session
H. R. 4718 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2004 
Mr. Lewis of Kentucky (for himself and Mr. Whitfield) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a credit to certain agriculture-related businesses for the cost of protecting certain chemicals. 
 
 
1.Short titleThis Act may be cited as the Agricultural Business Security Tax Credit Act of 2004. 
2.Agricultural chemicals security credit 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business related credits) is amended by adding at the end the following new section: 
 
45G.Agricultural chemicals security credit 
(a)In generalFor purposes of section 38, in the case of an eligible agricultural business, the agricultural chemicals security credit determined under this section for the taxable year is 50 percent of the aggregate amount paid or incurred by the eligible agricultural business for the purpose of protecting any specified hazardous chemicals or any food-use pesticide from unauthorized access. 
(b)Facility limitationThe amount of the credit determined under subsection (a) with respect to any facility for any taxable year shall not exceed— 
(1)$50,000, reduced by 
(2)the aggregate amount of credits determined under subsection (a) with respect to such facility for the 5 prior taxable years. 
(c)Annual limitationThe amount of the credit determined under subsection (a) with respect to any taxpayer for any taxable year shall not exceed $2,000,000. 
(d)Eligible agricultural businessFor purposes of this section, the term eligible agricultural business means any person in the trade or business of— 
(1)being a retailer of agricultural products, or 
(2)manufacturing, formulating, or distributing food-use pesticides. 
(e)Specified hazardous chemicalsFor purposes of this section, the term specified hazardous chemical means any extremely hazardous substance listed under section 302(a)(2) of the Emergency Planning and Community Right-to-Know Act of 1986, and any hazardous material listed under section 101 of part 172 of title 49, Code of Federal Regulations, which is held for sale in the trade or business of being a retailer of agricultural products. 
(f)Food-use pesticideFor purposes of this section, the term food-use pesticide means any pesticide (as defined in section 2(u) of the Federal Insecticide, Fungicide, and Rodenticide Act), including all active and inert ingredients thereof, which is customarily used on food, feed, or crops.  
(g)Controlled groupsRules similar to the rules of paragraphs (1) and (2) of section 41(f) shall apply for purposes of this section.  
(h)RegulationsThe Secretary may prescribe such regulations as may be necessary or appropriate to carry out the purposes of this section, including regulations which— 
(1)provide for the proper treatment of amounts which are paid or incurred for purpose of protecting any specified hazardous chemical or any food-use pesticide and for other purposes, and 
(2)provide for the treatment of related properties as one facility for purposes of subsection (b).. 
(b)Credit allowed as part of general business creditSection 38(b) of such Code is amended by striking plus at the end of paragraph (14), by striking the period at the end of paragraph (15) and inserting , plus, and by adding at the end the following new paragraph:  
 
(16)in the case of an eligible agricultural business (as defined in section 45G(d)), the agricultural chemicals security credit determined under section 45G(a).. 
(c)No carrybacksSubsection (d) of section 39 of such Code (relating to carryback and carryforward of unused credits) is amended by adding at the end the following: 
 
(11)No carryback of section 46G credit before effective dateNo portion of the unused business credit for any taxable year which is attributable to the agricultural chemicals security credit determined under section 45G may be carried back to a taxable year beginning before the date of the enactment of this Act.. 
(d)Denial of double benefitSection 280C of such Code is amended by adding at the end the following new subsection: 
 
(d)Credit for security of agricultural chemicalsNo deduction shall be allowed for that portion of the expenses (otherwise allowable as a deduction) taken into account in determining the credit under section 45G for the taxable year which is equal to the amount of the credit determined for such taxable year under section 45G(a).. 
(e)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 45G. Agricultural chemicals security credit. 
(f)Effective DateThe amendments made by this section shall apply to amounts paid or incurred after the date of the enactment of this Act.  
 
